Title: To James Madison from R. Nelson, 3 March 1809
From: Nelson, R.
To: Madison, James



Sir,
Washington March 3rd: 1809

Having been informed that Mr. Tench Ringgold is an applicant for some appointment under the general government; we take the liberty to state, that he has always been the uniform and zealous supporter, of the measures of the present administration, and the advocate of republican institutions;
Being acquainted with his character and habits of life, we have no doubt, that in any appointment, which after an investigation of his qualifications, you may deem him competent to fill, he will discharge his duties with assiduity & fidelity; We therefore beg leave to recommend him to your consideration & have the honor to be with the most perfect respect Sir, your most obt. Servts:

R Nelson
S Smith
Nich R Moore
G Montgomery
Phil Reed

